Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of prior art of record teaches or discloses an apparatus for generating a laminar flow, comprising: an injection nozzle and a suction nozzle, wherein the injection nozzle and the suction nozzle are operable to form the laminar flow for blocking particles from contacting a proximate surface of an object, wherein the injection nozzle includes a main outlet to blow out the laminar flow, wherein the injection nozzle is configured to generate a Coanda flow along an external surface of the injection nozzle, and wherein the suction nozzle is configured to provide a gas pressure gradient for the laminar flow.
Regarding claim 13, none of prior art of record teaches or discloses an apparatus for generating a laminar flow, comprising: a first pump; an injection nozzle operable to generate the laminar flow, the injection nozzle including a sidewall defining a gas communication channel with an input port and an output port, the input port coupled to the first pump, wherein the sidewall has a side opening that couples the gas communication channel to a proximate region external to the injection nozzle; a second pump; and a suction nozzle coupled to the second pump, wherein the suction nozzle is configured to provide a gas pressure gradient between the injection nozzle and the suction nozzle.
Regarding claim 18, none of prior art of record teaches or discloses an apparatus for generating a particle shield in a lithography system, comprising: an injection nozzle, the injection nozzle including a main outlet and a side outlet, wherein a gaseous flow leaving the side outlet forms a first Coanda flow flowing towards the main outlet; and a suction nozzle, the suction nozzle including a main inlet and a side inlet, wherein a gaseous flow in a proximate region of the main inlet forms a second Coanda flow flowing towards the side inlet, wherein the injection nozzle and the suction nozzle are configured to form the particle shield between the main outlet and the main inlet.
Wu et al. (Wu) (2004/0069409) discloses an apparatus for generating laminar flow (Fig. 3, para 0029), comprising:  an injection nozzle (306) and a suction nozzle (308).  However, Wu does not disclose generating a Coanda flow along an external surface of the injection nozzle.  Wu also does not disclose an injection nozzle including a main outlet and a side outlet forming a first Coanda flow and a suction nozzle including a main inlet and a side inlet forming a second Coanda flow.
Simon (2006/0119811) discloses an injection nozzle (Fig. 2) including a sidewall defining a gas communication channel with an input port (GC) and an output port (GO-2), the input port coupled to the first pump, a side opening (GO-1) that couples the gas communication channel to a proximate region external to the injection nozzle (para 0061, 0062), a second pump (para 0064); and a suction nozzle.  However, Simon does not disclose that the suction nozzle provides a gas pressure gradient between the injection nozzle and the suction nozzle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        May 7, 2022